Citation Nr: 1232913	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-46 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in June 2011.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to noise exposure during active duty service.  

2.  The Veteran's bilateral tinnitus is etiologically related to noise exposure during active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  He testified during hearings in June and November 2011 that he incurred acoustic trauma during his military service as a vehicle mechanic.  He also testified that his hearing loss and tinnitus began during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record establishes the presence of current disabilities.  Upon VA examination in July 2010, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  An audiogram and word recognition test performed in conjunction with the examination also established a hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  

Service treatment records are negative for complaints or treatment of hearing loss or tinnitus.  The Veteran's hearing also tested as normal at the April 1966 examination for separation.  Although service records do not document any problems with the Veteran's hearing, he has reported exposure to acoustic trauma through his in-service duties as a mechanic.  He testified in June and November 2011 that he worked on the diesel engines of tanks and other large vehicles without ear protection and was also exposed to noise through the firing of artillery and other weapons.  The Veteran is competent to describe injuries incurred during service, such as acoustic trauma, and service records document that he served as an automobile mechanic.  Resolving all reasonable doubt in his favor, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  
The Board also finds that the competent evidence of record weighs in favor of a nexus between the Veteran's bilateral hearing loss and tinnitus and active duty service.  In November 2010 and June 2011 letters, the Veteran's private audiologist and primary care physician both provided medical opinions in support of the claims.  These opinions were based on the Veteran's reports of noise exposure and the onset of hearing problems during active duty service.  The Board finds that these reports are credible and the private medical opinions are therefore considered probative evidence of a link between service and the claimed disabilities.  While the July 2010 VA examiner provided an opinion against the claims, this opinion is outweighed by the competent medical evidence in support of the Veteran's contentions as well as the Veteran's own credible reported history.  
Thus, all three elements necessary for service connection for bilateral hearing loss and bilateral tinnitus are present in this case and service connection is granted for the claimed disabilities.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


